Case 2:20-cv-00105-JPH-DLP Document 12 Filed 08/25/20 Page 1 of 2 PageID #: 104




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

JOE HOWARD MCCLAIN,                          )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 2:20-cv-00105-JPH-DLP
                                             )
MELODEE SUE DICKERSON,                       )
DENNIS ALEXANDER,                            )
HERMAN F. BUSSE Judge,                       )
JUDY PYNE Detective,                         )
BECK Prosecutor,                             )
                                             )
                         Defendants.         )

                             ORDER DISMISSING CASE

       On May 21, 2020, the Court dismissed Mr. McClain's complaint and

 ordered Mr. McClain to file an amended complaint or otherwise show cause

 why his complaint should not be dismissed. Dkt. 6. Mr. McClain filed several

 documents—a response to the Court's Order, dkt. 7, an amended complaint,

 dkt. 8, a "submission of written conversion statements," dkt. 9, a submission of

 statement and documents, dkt. 10, and a submission of reply in support of

 motion to dismiss, dkt. 11.

       Mr. McClain asserts that he raised a malicious prosecution claim and

 alleged that "[o]n July 8, 1977, [he] was acquitted by Allen Superior Court on

 all charges of rape." Dkt. 8 at 3. But Mr. McClain's malicious prosecution

 claim is time barred. Commercial Credit Corp. v. Ensley, 264 N.E.2d 80, 85

 (Ind. Ct. App. 1970) ("there is a two-year statute of limitations which applies to

 actions for malicious prosecution in Indiana"); see also Ind. Code § 34-11-2-4

                                         1
Case 2:20-cv-00105-JPH-DLP Document 12 Filed 08/25/20 Page 2 of 2 PageID #: 105




 (providing that an action for injury to a person must be brought within two

 years after the cause of action accrues). Under Indiana law, "the cause of

 action of a tort claim accrues and the statute of limitations begins to run when

 the plaintiff knew or, in the exercise of ordinary diligence, could have

 discovered that an injury had been sustained as a result of the tortious act of

 another." Filip v. Block, 879 N.E.2d 1076, 1082 (Ind. 2008) (quotation omitted).

 Because Mr. McClain was acquitted of those charges on July 18, 1977 and filed

 this complaint on February 21, 2020, Mr. McClain's malicious prosecution

 claim is time barred.

       The other submitted documents do not address the identified

 deficiencies, dkt. 6. Mr. McClain has failed to show why this action should not

 be dismissed. Therefore, the claims against Ms. Dickerson, Mr. Alexander,

 Judge Busse, and Prosecutor Beck are dismissed without prejudice. See dkt.

 6. The claims against Detective Pyne are dismissed with prejudice. Final

 judgment will issue by separate entry.

 SO ORDERED.

 Date: 8/25/2020



 Distribution:

 JOE HOWARD MCCLAIN
 14421
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838


                                          2
